Dryden, Judge,
delivered the opinion of the court.
In this case a mandamus was asked requiring the respondent to hear and determine a motion presented by the petitioner to set aside a judgment rendered against him, and another in a cause pending in said Probate and Common Pleas Court. A conditional mandamus was issued to which the respondent made return. The motion to set aside was filed at the term next after that at which the judgment was rendered, and was based on certain irregularities alleged to have been committed by the court in the rendition of the judgment. The return admitted the filing of the motion as alleged, but set up no fact as a reason why the court had refused to hear and determine the same.
No cause, therefore, appearing to the contrary, a peremptory mandamus is awarded. Let the writ issue;
Judge Bates concurring; Judge Bay absent.